By the Court.

Lumpkin, J.,
delivering the opinion.
The act of 1759, (Cobb, 18,) for better regulating fences in the province of Georgia, and which remains in full force to this date, is too plain and imperative to admit of doubt or tolerate evasion. The fence therein .required to be erected, appliesAo lt any garden, orchard, rice ground, indigo field, plantation or settlement;” and there is no exception in favor of river-bottom lands or any other. We dare not make any.
The act further provides that if any damage shall be committed by stock on grounds not thus enclosed, the owner shall not be liable therefor; and onfthe other hand, if any person shall kill, maim, hurt or destroy, any stock breaking into grounds not fenced as the law prescribes, or cause' the same to be done, the person so offending shall answer and make good the injuries to the owner.
*242As to the doctrine contended for, that the master is not liable for the trespass of his slaves, it was submitted so fully to the jury in behalf of the defendant that he cannot complain. For ourselves, we do not doubt but that he is responsible for such an injury as this. It may be much more expensive and troublesome to enclose ’river bottom lands than others. Still, it is not impossible. But whether it be or not, absolution must come from the other departments of the government. The courts have no power to dispense it.
Judgment affirmed.